                  Case 2:21-cv-00754-JLR Document 1 Filed 06/08/21 Page 1 of 4




1

2

3

4

5

6                               THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
7                                          AT SEATTLE
8

9
     NANNETTE BASA, an individual,
                                                             No. 2:21-cv-00754
10
                              Plaintiff,

11
             v.
                                                             COMPLAINT AND
     BRAND SHARED SERVICES, LLC, a                           JURY DEMAND
12
     Delaware corporation,
13
                             Defendant.
14

15

16           COMES NOW the Plaintiff, NANNETTE, by and through her attorneys, and alleges as

17   follows:

18                                             I. PARTIES

19           1.      Plaintiff resides in Snohomish County, Washington.

20           2.      Defendant Brand Shared Services, LLC is a Delaware corporation doing business

21   in Washington. Defendant does business as “BrandSafway”.

22                                   II. VENUE AND JURISDICTION

23           3.      All acts and omissions occurred in Snohomish County, Washington. Therefore,

24   the Western District of Washington at Seattle is the proper venue, pursuant to LCR 3(e)(1).

25           4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

26   1331, in that this complaint contains civil actions arising under federal law (Section 1981 Civil
                                                                    Law Offices of Alex J. Higgins
      COMPLAINT - 1                                                   Denny Building, Suite 500
                                                                         2200 Sixth Avenue
      (No. 2:21-cv-00754)                                                Seattle, WA 98121
                                                                          (206) 340-4856
                   Case 2:21-cv-00754-JLR Document 1 Filed 06/08/21 Page 2 of 4




1    Rights claim). This Court also has supplemental subject matter jurisdiction over the related state

2    law claims pursuant to 28 U.S.C. § 1367.

3                                     II. FACTUAL ALLEGATIONS

4            These factual allegations are not intended to be exhaustive in nature and are written solely

5    to provide notice to the Defendants of the general nature of Plaintiff’s claims.

6            5.       Defendant employed Ms. Basa as a recruiter. Before 2018, Defendant classified

7    Ms. Basa as an independent contractor. In 2018, Defendant hired Ms. Basa as a a full-time

8    employee. She also worked remotely from her home.
9            6.       Ms. Basa reported to two different managers as an employee of Defendant: Rod

10   Broschinsky until October 2019, and then Karen Riapos until her termination. Ms. Riapos was

11   the Director of Talent Acquisition. Neither manager indicated anything negative about Ms. Basa’s

12   performance.

13           7.       In approximately February 2020, Defendant hired two other recruiters in February

14   2020: Ryan Wilson and Nicole Norris. Both were approximately 35 years old. Both are white.

15   For some reason, Defendant paid both more than Ms. Basa. Ms. Basa is 49 years old and is

16   Filipina.

17           8.       Defendant terminated Ms. Basa in December 2020, claiming that it needed to lay

18   off some staff due to financial impacts of COVID-19. However, soon after discharging Ms. Basa,

19   BrandSafway hired additional staff, including another younger white male to work as a recruiter.

20           9.       Ms. Basa’s age was a substantial factor in the decision to terminate her

21   employment. Ms. Basa’ race was another substantial factor in that decision. Alternatively, Ms.

22   Basa’s age and her race combined to serve as a substantial factor in that decision.

23                            III. AGE DISCRIMINATION UNDER THE
                            WASHINGTON LAW AGAINST DISCRIMINATION
24
             10.      Plaintiff re-alleges and incorporates by reference the above paragraphs.
25

26
                                                                     Law Offices of Alex J. Higgins
      COMPLAINT - 2                                                    Denny Building, Suite 500
                                                                          2200 Sixth Avenue
      (No. 2:21-cv-00754)                                                 Seattle, WA 98121
                                                                           (206) 340-4856
                   Case 2:21-cv-00754-JLR Document 1 Filed 06/08/21 Page 3 of 4




1            11.      Plaintiff’s age was a substantial factor in Defendant’s decision to terminate her

2    employment, in violation of RCW 49.60.180.

3            12.      As a result of Defendant’s unlawful conduct, Plaintiff has been damaged both

4    emotionally and financially. Such damages include, but are not limited to, lost past and future

5    wages and benefits, consequential damages, and damages as a result of emotional distress, in an

6    amount to be proved at trial.

7                            IV.  RACE DISCRIMINATION UNDER THE
                            WASHINGTON LAW AGAINST DISCRIMINATION
8
             13.      Plaintiff re-alleges and incorporates by reference the above paragraphs.
9
             14.      Plaintiff’s race was a substantial factor in Defendant’s decision to terminate her
10
     employment, in violation of RCW 49.60.180.
11
             15.      As a result of Defendant’s unlawful conduct, Plaintiff has been damaged both
12
     emotionally and financially. Such damages include, but are not limited to, lost past and future
13
     wages and benefits, consequential damages, and damages as a result of emotional distress, in an
14
     amount to be proved at trial.
15
             16.      Alternatively, Plaintiff’s age and her race were together a substantial factor in the
16
     termination decision by Defendant.
17
                       V.     RACE DISCRIMINATION UNDER 42 U.S.C. § 1981
18
             17.      Plaintiff re-alleges and incorporates by reference the above paragraphs.
19
             18.      Plaintiff’s race was a factor in Defendant’s decision to terminate her employment,
20
     in violation of 42 U.S.C. § 1981.
21
             19.      As a result of Defendant’s unlawful conduct, Plaintiff has been damaged both
22
     emotionally and financially. Such damages include, but are not limited to, lost past and future
23
     wages and benefits, consequential damages, and damages as a result of emotional distress, in an
24
     amount to be proved at trial.
25

26
                                                                      Law Offices of Alex J. Higgins
      COMPLAINT - 3                                                     Denny Building, Suite 500
                                                                           2200 Sixth Avenue
      (No. 2:21-cv-00754)                                                  Seattle, WA 98121
                                                                            (206) 340-4856
                  Case 2:21-cv-00754-JLR Document 1 Filed 06/08/21 Page 4 of 4




1                                      VI. RELIEF REQUESTED

2            A.      Plaintiff requests this court to find in favor of Plaintiff and against the Defendant

3    on Plaintiff’s causes of action and claims, in amounts to be proven at trial, with interest accruing

4    thereon.

5            B.      Plaintiff seeks general and special damages in amounts to be proven at trial,

6    including damages for emotional distress, back pay, and front pay.

7            C.      Plaintiff seeks punitive damages for her claim arising under 42 U.S.C. § 1981.

8            D.      Plaintiff seeks reasonable attorney's fees and costs, including expert witness fees,
9    whether statutory or equitable, to be assessed herein, as provided by RCW 49.60.030.

10           E.      Injunctive relief as may be appropriate to make Plaintiff whole.

11           F.      Plaintiff seeks such further and additional equitable and legal relief as the court

12   deems just and equitable.

13                                        VII.    JURY DEMAND

14           Pursuant to Fed. R. Civ. P. 38, Plaintiff demands a trial by jury on all issues so triable.

15

16   DATED: this 8th day of June, 2021:

17

18
                                                    LAW OFFICES OF ALEX J. HIGGINS
19

20
                                                    s/Alex J. Higgins
21                                                  Alex J. Higgins, WSBA No. 20868
22

23

24

25

26
                                                                      Law Offices of Alex J. Higgins
      COMPLAINT - 4                                                     Denny Building, Suite 500
                                                                           2200 Sixth Avenue
      (No. 2:21-cv-00754)                                                  Seattle, WA 98121
                                                                            (206) 340-4856
